NON-FINAL REJECTION AFTER FILING RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


NOTE ON INTERPRETATION OF INDEPENDENT CLAIM 1.
	Independent claim 1 was amended in the present RCE filed 10/13/21 because said RCE requested that the after-final amendment filed 09/24/21 be entered.
 After reading Applicant’s Remarks, filed with said after-final amendment, it is clear to the Examiner that Applicant has inadvertently mis-screwed the actual scope of amended independent claim 1. 
Applicant seems to be under the mistaken impression that the Claim’s first step of: “applying chlorine dioxide to the biofilm attached to a surface, such that the chlorine dioxide disrupts the EPS membrane of the biofilm and thereby exposes microbes living in the biofilm” somehow positively excludes the chlorine dioxide from partially killing the microbes living in the biofilm. 
all of the microbes living in the biofilm because the Claim’s second step requires that at least one microbiocide excluding chlorine dioxide, attacks and kills the exposed microbes living in the biofilm. 

Claims 1-3, 6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Full et al. U.S. Patent Application Publication No.: 2010/0196512 A1.
Regarding claims 1-2, 6 and 10-13, Full et al. discloses a method of treating biofilm having a protective extracellular polymeric substance (EPS) membrane attached to a surface (para [0023] - '...FIG. 1 is a graph depicting the log kill of bacteria in a biofilm as a function of chlorine dioxide dose...'; para [0036] - '...As used herein, a "biofilm" refers to a biological aggregate that forms a layer on a surface, the aggregate comprising a community of microorganisms embedded in an extracellular matrix of polymers...') comprising applying chlorine dioxide to the biofilm attached a surface to disrupt the EPS membrane of the biofilm (para [0151] - '...A series of experiments were conducted to estimate the dose of chlorine dioxide needed to kill bacterial biofilms...'; para [0152] - '...bacterial biofilms were grown for between 7 and 10 days on non-porous ceramic disks in a spinning disk biofilm reactor. The reactors were inoculated with PA, MRSA, or a mixture of MRSA and PA bacteria to produce PA, MRSA, or mixed PA/MRSA biofilms respectively...'; para [0153] - '...Pairs of biofilm-containing disks were immersed for different times in solutions of different chlorine dioxide concentrations, neutralized with dilute sodium thiosulfate solution, and then 
The data of Full et al.’s Samples 2, 9 and 15 show that complete kill of either a PA biofilm, a MRSA biofilm, or a mixed PA/MRSA biofilm was achieved with a dose of between about 400 and 1000 ppm minutes...'; see instant claim 5; Note; chlorine dioxide is acting as the microbicide killing the various PA and/or MRSA microbes) without detaching the biofilm from the surface. (Para [0155] -PA biofilm appeared be slightly easier to kill than a MRSA biofilm, but the difference is small. A kill of about 5 orders of magnitude (i.e., 5 log) can be achieved... This data demonstrate that chlorine dioxide has great potency for disrupting and eradicating biofilms...'; see Table and drawing. Note: As the biofilms are still visible and able to be examined, they are deemed to be attached to their respective non-porous ceramic disks.). 
While Full et al. discloses that chlorine dioxide itself is well known to have strong disinfecting properties, oxidizing properties, bactericidal properties, algaecidal properties, and fungicidal properties, see para [0004], Full et al. further discloses that a different antimicrobial agent (e.g. clindamycin) can be used in combination with chlorine dioxide, or it can be used in a subsequent method step of treating the biofilm surface, see para [0013], and [0138]-[0142]. 
Full et al. further discloses that the aqueous chlorine dioxide solution treating solution preferably has a pH of from about 5 to about 9, and most preferably from about 6.5 to about 7.5, see para [0090].
Full et al.’s paragraph [0143] states in part the following: “. . . The skilled artisan can readily determine the appropriate amount or amount range of chlorine dioxide to be efficacious for a given use. Generally, useful amounts comprise, for example, from about 1 to about 2000 ppm chlorine dioxide, at least about 1 to about 1000 ppm or at least about 20 to about 400 ppm. In some embodiments, the chlorine dioxide is present in the composition in at least about 5 ppm, at least about 20 ppm, or at least about 30 ppm. Typically, the amount of chlorine dioxide can range to about 1000 ppm, up to about 700 ppm, up to about 500 ppm and up to about 200 ppm. In one embodiment, the composition comprises about 30 to about 100 ppm chlorine dioxide. In some embodiments, a useful dose range can be from about 2.5 mg chlorine dioxide per area of contact (in square meters) to about 500 mg/m.sup.2 chlorine dioxide. Doses of at least about 10 mg/m.sup.2, at least about 15 mg/m.sup.2 and at least about 20 mg/m.sup.2 can also be useful.”. 
Regarding claim 3, Full et al. discloses wherein the biofilm is attached to an animate surface (para [0010], [0025] and claims 1-20. The methods can be practiced on the non-oral tissue of any animal. Non limiting examples of animals are mammals, such as humans, non-human primates, cattle, horses, dogs, sheep, goats, mice, rats, and pigs. In an embodiment, the methods are practiced on human non-oral tissue...').  Paragraph [0010] reads as followed: “In some embodiments, the tissue infection is a soft biological tissue infection. The soft biological tissue infection can be a non-oral mucosa infection or a dermal infection. The non-oral mucosa infection can be selected from the group consisting of vaginitis, sinusitis, urethritis, and conjunctivitis. In other embodiments, the tissue infection is a dermal infection selected from the group consisting of uveitis, acne, common warts, tinea corpis (ringworm), tinea pedis (athlete's foot), tinea cruris (jock itch). In another embodiment, the tissue infection is a hard tissue infection such as tinea unguium (nail fungal infection).”. [Emphasis added]. 
Full et al. differs from applicant’s claimed invention only in that there is not a direct teaching (i.e. by way of a specific example) to where the method is performed wherein chlorine dioxide is used in combination with another different antimicrobial agent (e.g. clindamycin), or wherein the method is performed wherein another different antimicrobial agent (e.g. clindamycin) is applied to the biofilm in a step subsequent to the chlorine dioxide applying step. 
It would have been obvious to one having ordinary skill in the art to use Full et al.’s disclosure of paragraphs [0013], and [0138]-[0142] as very strong motivation to actually treat biofilms with chlorine dioxide wherein the chlorine dioxide is used in combination with another different antimicrobial agent (e.g. clindamycin), or wherein the method is performed wherein another different antimicrobial agent (e.g. clindamycin) which is applied to the biofilm in a step subsequent to the chlorine dioxide applying step. It is not inventive to merely follow the express disclosure of a prior-art reference. Furthermore, biosecurity is a set of preventive measures designed to reduce the risk of transmission of Infectious diseases...'; Note: As PA and MRSA are both eradicated, the application is deemed to be for biosecurity purposes.
While Full et al.’s Samples 2, 9 and 15 do teach methods wherein the chlorine dioxide solutions, used at dose of between about 400 and 1000 ppm per minutes, are effective to result in the complete kill of either a PA biofilm, a MRSA biofilm, or a mixed PA/MRSA biofilm, other Samples show a partial reduction/kill of microbes by the applied chlorine dioxide. It is thus clear, from said Samples, from the chlorine dioxide [0013], and [0138]-[0142], that chlorine dioxide does not need to be the sole microbiocide agent used to kill microbes living in the biofilm. Other microbiocides, such as clindamycin, can be used either in combination with chlorine dioxide to kill microbes living in the biofilm, or can be use subsequently to the chlorine dioxide step to kill the microbes living in the biofilm that where not killed by the chlorine dioxide. 

Response to Arguments
Applicant's arguments filed 09/24/21 with the after-final amendment entered with the RCE filed 10/13/21, have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next. The prior-art rejection over Full et al. has now been changed to an obvious type rejection instead of the anticipation type rejection set forth in the previously made final rejection. The Examiner has fully explained his reasons for the obvious rejection over Full et al. in light of the NOTE the Examiner set forth above. 


The following Examiner comments were set forth in the FINAL Rejection mailed 06/24/21 and are repeated here because they are still deemed to be relevant to the prosecution of the pending Application. 

Applicant argues that: “As taught in the instant application (page 3, last complete paragraph) (emphasis added): "In the present invention the biofilm EPS [extracellular polymeric substance] membrane acts like a gas permeable membrane protecting the microorganisms of the biofilm." Full takes advantage of the gas permeable property of the EPS membrane and uses the chlorine dioxide as a dissolved gas to permeate the membrane and kill the microorganisms within without disrupting the EPS membrane. It is the gas permeability of the EPS layer, and Full's use of gaseous chlorine dioxide, by which Full is able to kill the microorganisms in the biofilm, not by disrupting the EPS membrane as in the rejected claims.”.
Applicant further argues that: “Thus, the presently recited feature "to disrupt the EPS membrane of the biofilm and thereby expose microbes in the biofilm to microbicide attack and death" does not mean (i.e., read on) killing the microorganisms living within the biofilm. On the contrary, Full uses the terminology disrupt biofilm or biofilm disruption to mean killing the microorganisms living within the biofilm. Full discloses a method of applying gaseous chlorine dioxide to "biofilm"—i.e., "a layer [formed] on a surface ... comprising a community of microorganisms embedded in an extracellular matrix of polymers" (Full, ^ [0036])—formed on (non-oral) human tissue, which method results in killing, eradicating, or disrupting the microorganisms embedded therein. As taught by Full (e.g., ffs [0023], [0040], [00151],and [0155])”. 
The Examiner's response is as followed: Contrary to applicant's argument, there is NO limitation in any of applicant's claims to only disrupting the biofilm EPS and not to the actual killing, eradicating or disrupting of the microorganisms themselves. While applicant’s independent claim 1 does not require the actually killing of the microorganisms, applicant’s dependent claims 4-6 do in fact require the killing of the microorganisms! 
Applicant further argues that: “Accordingly, Full does not use the terminology "disrupt" in connection with "biofilm" to mean fissuring (breaking down) the biofilm EPS membrane, itself, contrary to the use (meaning) of the aforesaid terminology in the rejected claims, as explained above. Full rather uses the word "disrupt"—along with the each of the words "kill," "killing," "eradicating," and "inactivating"—in connection with "biofilm" to mean killing the microorganisms embedded in the biofilm.
The EPS membrane does not have to be disrupted for the bacteria to be killed by chlorine dioxide, i.e., gaseous chlorine dioxide permeates the membrane and kills the bacteria within without disrupting the membrane. Moreover, permeation of the membrane by gaseous occurs immediately; whereas, EPS membrane disruption by chlorine dioxide takes time. As taught in the instant application (paragraph bridging pages 5 and 6) (emphasis added):
The chlorine dioxide also must remain in contact with the biofilm for a sufficient time to disrupt the biofilm EPS membrane enough to expose the microbes therein to microbicide attack and death. The time required varies with the biofilm environment and surface on which the biofilm is attached.”. 
The Examiner's response is as followed: While Full et al does not explicitly disclose that the EPS membrane is disrupted by the application of their aqueous chlorine dioxide composition(s), such a disruption the EPS membrane is deemed to be inherent to their directly disclosed process. 
The examiner holds that applicant’s specification directly supports the examiner’s position that the process disclosed by Full et al. would disrupt the EPS membrane of the biofilm.
Applicant’s specification on page 3, lines 15-21 states the following: “In the present invention the biofilm EPS membrane acts like a gas permeable membrane protecting the microorganisms of the biofilm. Since the biofilm EPS membrane is highly resistant to oxidation, strong oxidizers such as, but not limited to, chlorine and bromine do not disrupt the biofilm EPS membrane structure. Therefore, it was surprising to find that in accordance with the present invention increased concentration of chlorine dioxide, a weak oxidizer, disrupts the biofilm EPS membrane, when strong oxidizers such as, chlorine and bromine do not.”. [Emphasis added]. 
Applicant’s specification on page 5, line 21 to page 6 line 8 states the following: “In accordance with the present invention chlorine dioxide (chemical formula CIO2), in aqueous and non-aqueous environments, is applied to the biofilm either as dissolved in aqueous solution (as used herein “aqueous chlorine dioxide” and “aqueous chlorine dioxide solution” are used synonymously) or as gaseous chlorine dioxide. The concentration of chlorine dioxide necessary to disrupt biofilm in accordance with the present invention is generally about 0.05 to about 3,000 mg/I, and preferably is dosed until there is a residual in the aqueous stream of approximately 0.05 to 300 mg/I. In order to keep the chlorine dioxide from decomposing, the chlorine dioxide is maintained with a pH range of about 1 to about 10. Preferably, the pH of the chlorine dioxide would not affect the environment. The chlorine dioxide also must remain in contact with the biofilm for a sufficient time to disrupt the biofilm EPS membrane enough to expose the microbes therein to microbicide attack and death. The time required varies with the biofilm environment and surface on which the biofilm is attached. However, the applied chlorine dioxide, is allowed to remain in contact with the biofilm until a residual of approximately 9/10 of the original dose concentration is achieved.” [Emphasis added].
The applied Full et al reference teaches the following in paragraph [0143]: “The dosage of the composition varies within wide limits and may be adjusted to the individual requirements in each particular case. The dosage depends on the condition treated, the general state of health of the recipient, the number and frequency of administrations and other variables known to those of skill in the art. Accordingly, the amount of chlorine dioxide to be delivered to a non-oral tissue (i.e., an efficacious amount) will relate to the result intended from the application of chlorine dioxide to the tissue. The skilled artisan can readily determine the appropriate amount or amount range of chlorine dioxide to be efficacious for a given use. Generally, useful amounts comprise, for example, from about 1 to about 2000 ppm chlorine dioxide, at least about 1 to about 1000 ppm or at least about 20 to about 400 ppm. In some embodiments, the chlorine dioxide is present in the composition in at least about 5 ppm, at least about 20 ppm, or at least about 30 ppm. Typically, the amount of chlorine dioxide can range to about 1000 ppm, up to about 700 ppm, up to about 500 ppm and up to about 200 ppm. In one embodiment, the composition comprises about 30 to about 100 ppm chlorine dioxide. In some embodiments, a useful dose range can be from about 2.5 mg chlorine dioxide per area of contact (in square meters) to about 500 mg/m.sup.2 chlorine dioxide. Doses of at least about 10 mg/m.sup.2, at least about 15 mg/m.sup.2 and at least about 20 mg/m.sup.2 can also be useful.” [Emphasis added].
So not only does Full et al. directly teach using chlorine dioxide, they teach the use of a concentration of chlorine dioxide that massively overlaps applicant’s claimed concentration of chlorine dioxide that applicant discloses to be effective in disrupting the EPS membrane.
As way of illustration only: 1) If applicant’s chlorine dioxide concentration is chosen to be 1 mg/l, the calculated ppm of chlorine dioxide would 1 ppm., 2) If applicant’s chlorine dioxide concentration is chosen to be 100 mg/l, the calculated ppm of chlorine dioxide would 100 ppm., 3) If applicant’s chlorine dioxide concentration is chosen to be 1000 mg/l, the calculated ppm of chlorine dioxide would 1000 ppm., and 4) If applicant’s chlorine dioxide concentration is chosen to be 2000 mg/l, the calculated ppm of chlorine dioxide would 2000 ppm. 
Furthermore, Full et al.’s Examples 1-16 (i.e. Samples 1-16) all use an aqueous composition of chlorine dioxide at a chlorine dioxide concentration of between about 35 ppm to 208 ppm to treat the bacterial biofilms! Said chlorine dioxide concentrations fall directly within applicant’s disclosed “generally about 0.05 to about 3,000 mg/I,” effective chlorine dioxide concentrations for EPS membrane disruption! 
Furthermore, Full et al. directly teach, in Examples 1 and 14 (i.e. Samples 1 and 14), a contact time of 1.0 minute of aqueous 208 ppm or 181 ppm respectfully, for the chlorine dioxide compositions with the bacterial biofilms to greatly reduce (i.e. kill) the bacterial count. Please note that Applicant’s Example 4, uses also uses a contact time of 1 minute for their aqueous solution 100 ppm chlorine dioxide to cause EPS membrane disruption! 
As such, contrary to applicant’s position, the Examiner holds that Full et al. process, as set forth in said Examples 1-16 (i.e. Samples 1-16) would cause EPS membrane disruption along with killing, either partially or all, of the bacterial microorganisms.
At best the Examiner holds that applicant may have “discovered” that EPS membrane disruption occurs when chlorine dioxide is applied to a biofilm on a surface using the process of the applied prior-art reference to Full et al.. Such a “discovery” does NOT result in patentability because all the limitations of applicant’s claimed process are fully reduced to practice within the examples/samples taught by Full et al., and as such EPS membrane disruption would inherently occur in Full et al.’s process of treating bacterial biofilms. 
Finally, and contrary to applicant’s position, it is absolutely clear from Full et al.'s examples, that the biofilm is still attached to the non-porous ceramic disk after it has been exposed to chlorine dioxide and the microorganisms have been killed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.